Exhibit 10.1

RESIGNATION AND RELEASE AGREEMENT

This Resignation and Release Agreement (the “Agreement”) is made between James
D. Cochran (“Executive”) and DCT Industrial Trust Inc. (the “Company”; together
with Executive, the “Parties,” and each of which, a “Party”).

WHEREAS, the Parties entered into an employment agreement dated July 21, 2006,
which has subsequently been amended as of December 18, 2007 and December 19,
2008 (together, the “Employment Agreement”) which, among other things, specifies
a three-year term for the Employment Agreement (the “Term”);

WHEREAS, the Parties have mutually agreed that they do not wish to extend the
Executive’s period of employment beyond the Term and the Executive has expressed
his desire to resign as of September 15, 2009;

WHEREAS, notwithstanding any terms to the contrary contained in the Employment
Agreement, the Company is nevertheless prepared to provide to the Executive the
separation pay and benefits described in Section 5.2(b) of the Employment
Agreement as if the Executive’s resignation were a resignation with Good Reason
under the terms of the Employment Agreement (the “Termination Benefits”),
subject to the Executive’s execution and non-revocation of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive and the Company hereby agree as
follows:

1. Resignation of Employment. The Executive is resigning from his employment
with the Company as its President and Chief Investment Officer as of the close
of business on September 15, 2009 (the “Resignation Date”). The Executive
confirms that he is resigning from any and all other positions that he holds
with the Company as an officer, director or otherwise effective on the
Resignation Date. The Executive further confirms that he is resigning from any
and all positions that he may hold with any affiliate of the Company effective
on the Resignation Date.

2. Non-Contingent Payments. No later than 30 days following the Resignation
Date, the Company will pay the following to the Executive, regardless of whether
he agrees to the terms of this Agreement: (a) all of the Executive’s Annual
Salary (as that term is defined in the Employment Agreement) accrued through the
Resignation Date; (b) all vested benefits accrued through the Resignation Date,
if any, under the terms of any employee benefit plans applicable to Executive;
(c) reimbursement for any and all reasonable business expenses incurred by the
Executive prior to the Resignation Date pursuant to the terms of the Company’s
expense reimbursement policy; and (d) Executive’s accrued but unused vacation
time.

3. Termination Benefits. Provided that the Executive executes and does not
revoke this Agreement in accordance with the terms of Section 12, below, the
Company shall provide the following pay and benefits to the Executive:

(a) Termination Pay. On the date in accordance with Section 4, below, the
Company shall pay the Executive the following in a lump sum:

(i) a cash payment equal to $350,000, less applicable deductions and
withholdings as required by law, which constitutes 100% of the Executive’s
annual salary as in effect as of the Resignation Date,



--------------------------------------------------------------------------------

(ii) a cash payment equal to $350,000, less applicable deductions and
withholdings as required by law, constituting 100% of the Executive’s target
bonus for 2009, and

(iii) a cash payment equal to $247,397.25, less applicable deductions and
withholdings as required by law, which constitutes the Executive’s target bonus
for 2009 multiplied by a fraction (i) the numerator of which is the number of
days in the year up to and including the Resignation Date (258) and (ii) the
denominator of which is 365.

(b) Health Coverage Continuation. Provided that the Executive elects to continue
his health coverage to the extent authorized by and consistent with 29 U.S.C. §
1161 et seq. (commonly known as “COBRA”), the Company will provide the Executive
with such continuing coverage under the Company’s group health plans as the
Executive would have received under his Employment Agreement (and at such costs
to the Executive) as would have applied in the absence of such termination (but
not taking into account any post-termination increases in Annual Salary that may
otherwise have occurred without regard to such termination and that may have
favorably affected such benefits) for a period of up to 18 months from the
Resignation Date (the “COBRA Coverage Period”). Upon the expiration of the COBRA
Coverage Period, the Company shall make a payment to the Executive such that the
net amount paid to the Executive (after being grossed up to offset applicable
withholdings as required by law) is equal to six (6) times the Company’s share
of the monthly group health plan premium then in effect; and

(c) Lapse of Stock Vesting Conditions and Restrictions. On the later of the
Resignation Date or the Effective Date, any vesting conditions on any grant
under the Company’s 2006 Amended and Restated Long-Term Incentive Plan (“LTIP”)
or any other grant of restricted stock, stock options or other equity awards
made to the Executive during the Term shall lapse and the Executive shall be
fully vested in any such grants or awards, except with respect to the
Executive’s award under the Company’s 2006 Outperformance Program, which award
shall be forfeited in its entirety as of the Resignation Date.

4. Section 409A. The Company has determined that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code (the “Code”). Because the Termination Pay referenced in Section 3(a) above
will be considered deferred compensation subject to Section 409A of the Code,
such payments shall not be payable until the date that is the earlier of (a) six
months and one day after the Resignation Date, or (b) the Executive’s death. Any
payments delayed pursuant to this Section 4 shall bear interest during the
period of such delay at a rate of interest equal to the short-term applicable
federal rate for annually compounding obligations for purposes of
Section 1274(d) of the Code, as amended, or any successor provision, for the
month in which such payment otherwise would have been paid.

 

2



--------------------------------------------------------------------------------

5. Tax Treatment. The Company shall undertake to make deductions, withholdings
and tax reports with respect to payments and benefits under this Agreement to
the extent that it reasonably and in good faith determines that it is required
to make such deductions, withholdings and tax reports. Payments under this
Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate Executive for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.

6. Mutual Release.

(a) By the Executive

Executive irrevocably and unconditionally releases and forever discharges the
Company, all of its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and the fiduciaries of such plans, and the current and former officers,
directors, stockholders, employees, attorneys, accountants, and agents of each
of the foregoing in their official and personal capacities (collectively
referred to as the “Company Releasees”) generally from all claims, demands,
debts, damages and liabilities of every name and nature, known or unknown
(“Claims”) that, as of the date when Executive signs this Agreement, he has,
ever had, now claims to have or ever claimed to have had against any or all of
the Company Releasees. This release includes, without implication of limitation,
the complete release of all Claims of or for: breach of express or implied
contract (including, but not limited to the Employment Agreement); wrongful
termination of employment, whether in contract or tort; intentional, reckless,
or negligent infliction of emotional distress; breach of any express or implied
covenant of employment, including the covenant of good faith and fair dealing;
interference with contractual or advantageous relations, whether prospective or
existing; deceit or misrepresentation; discrimination or retaliation under
state, federal, or municipal law, including, without implication of limitation,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as
amended, the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and Colorado Revised
Statutes 23-34-402 (Discriminatory or Unfair Employment Practices); defamation
or damage to reputation; reinstatement; punitive or emotional distress damages;
wages, severance pay, vacation pay, back or front pay or other forms of
compensation; and attorney’s fees and costs. Executive understands that this
general release of Claims extends to any and all claims related to Executive’s
employment by the Company and the termination of his employment; provided that
nothing in this Section 6 shall be understood to constitute a release by the
Executive of his rights (a) to indemnification or directors and officers
liability insurance coverage, if any, as set forth in Section 3.7 of the
Employment Agreement; or (b) under this Agreement.

Executive understands that this general release does not extend to any rights or
claims that may arise out of acts or events that occur after the date on which
Executive signs this Agreement. Executive represents that he has not assigned to
any third party and has not filed with any agency or court any Claim released by
this Agreement.

 

3



--------------------------------------------------------------------------------

(b) By the Company

The Company irrevocably and unconditionally releases and forever discharges the
Executive and his successors, heirs, assigns, executors, administrators and/or
estate (collectively referred to as the “Executive Releasees”) generally from
all Claims that, as of the date when the Company signs this Agreement, the
Company has, ever had, now claims to have or ever claimed to have had against
any or all of the Executive Releasees that directly or indirectly arise out of,
relate to or concern acts or omissions reasonably taken or not taken in good
faith by the Executive in the course of his employment with the Company

7. Restrictive Covenants. Executive hereby reaffirms his continuing obligations
pursuant to Section 6 of the Employment Agreement which are incorporated herein
by reference (collectively, the “Restrictive Covenants”) and which remain in
full force and effect regardless of whether the Executive enters into this
Agreement.

8. Return of Property. Executive agrees that, no later than the Resignation
Date, he will return or delete to the extent it cannot be returned all Company
property that is in his possession, custody or control, including, without
limitation, computer equipment, software, cellular telephones, keys and access
cards, credit cards, files and any other documents (including computerized data
and any copies made of any computerized data or software) containing information
concerning the Company, its business or customer and client relationships (in
the latter two cases, actual or prospective), no later than the date when this
Agreement becomes effective. Notwithstanding the foregoing, it is understood and
agreed that the Executive may keep the Blackberry that was provided to him by
the Company during his employment, except that the Company will cease paying for
any fees or service associated with the Blackberry as of the Resignation Date.

9. Non-Disparagement. Executive will refrain from making any disparaging
statements, taking any actions, or conducting himself in any way that adversely
affects the reputation or goodwill of the Company and/or its affiliated entities
and the current and former officers, directors, shareholders, employees and
agents of any of them. The Company agrees that it will instruct those of its
directors and officers who are aware of the existence and terms of this
Agreement not to make any disparaging statements, take any actions or conduct
themselves in any way that adversely affects your reputation or goodwill. The
non-disparagement obligations shall not in any way affect the obligation of the
Executive or of the Company officers or directors to testify truthfully in any
legal proceeding.

10. Future Cooperation. Executive agrees to cooperate reasonably with the
Company and all of its affiliates (including its and their outside counsel) in
connection with the contemplation, prosecution and defense of all phases of
existing, past and future litigation about which the Company believes Executive
may have knowledge or information. Executive further agrees to make himself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. The Company shall
not utilize this Section 10 to require Executive to make himself available to an
extent that would unreasonably interfere with full-time employment
responsibilities that he may have. Executive agrees to appear without the
necessity of a subpoena to testify truthfully in any legal proceedings in which
the Company calls him as a witness. The Company shall also reimburse Executive
for any pre-approved reasonable business travel expenses that he incurs on the
Company’s behalf as a result of his litigation cooperation services, after
receipt of appropriate documentation consistent with the Company’s business
expense reimbursement policy. Executive further agrees

 

4



--------------------------------------------------------------------------------

that he shall not voluntarily provide information to or otherwise cooperate with
any individual or entity that is contemplating or pursuing litigation against
any of the Company Releasees or that is undertaking any investigation or review
of any of the Company Releasees’ activities or practices; provided, however,
that Executive may participate in or otherwise assist in any investigation or
inquiry conducted by the EEOC or the Colorado Department of Labor & Employment.
Notwithstanding the foregoing, this provision shall not apply to the extent that
Executive’s breach of this Agreement consists of initiating a legal action in
which he contends that the release set forth in Section 10 is invalid, in whole
or in part, due to the provisions of 29 U.S.C. §626(f).

11. Termination of Termination Benefits. Executive acknowledges that his right
to the Termination Benefits is conditional on his compliance with the terms of
this Agreement and the Restrictive Covenants. In the event that Executive fails
to comply with any of the terms of this Agreement or the Restrictive Covenants,
in addition to any other legal or equitable remedies it may have for such
breach, the Company shall have the right to terminate or recoup the Termination
Benefits set forth in Section 3 of this Agreement. The termination or recoupment
of those payments in the event of such breach by the Executive shall not affect
the ongoing applicability of the terms of this Agreement or the Restrictive
Covenants.

12. Time for Consideration; Effective Date. Executive acknowledges that he has
been advised to consult with an attorney before signing this Agreement.
Executive has the opportunity to consider this Agreement for twenty-one
(21) days before signing it. To accept this Agreement, he must return a signed
original of this Agreement so that it is received by Stephen K. Schutte, Senior
Vice President & General Counsel at or before the expiration of this twenty-one
(21) day period. If Executive signs this Agreement within less than twenty-one
(21) days of the date of its delivery to him, Executive acknowledges by signing
this Agreement that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement for the entire twenty-one (21) day
period. Executive acknowledges and agrees that any changes or modifications to
this Agreement shall not restart or in any way affect the original twenty-one
(21) day consideration period. For a period of seven (7) days from the day of
his execution of this Agreement, Executive shall retain the right to revoke this
Agreement by written notice that must be received by Mr. Schutte before the end
of such revocation period. This Agreement shall become effective on the business
day immediately following the expiration of the revocation period (the
“Effective Date”), provided that Executive does not revoke this Agreement during
the revocation period. Executive acknowledges that he has not been induced to
sign this Agreement by any representations of the Company other than those set
forth in this Agreement.

13. Enforceability. Executive acknowledges that, if any portion or provision of
this Agreement or the Restrictive Covenants (including, without limitation, any
portion or provision of any section of those agreements) shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder, other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

14. Entire Agreement. This Agreement along with the Restrictive Covenants
constitute the entire agreement between Executive and the Company concerning
Executive’s relationship with the Company, and supersedes and replaces any and
all prior agreements and understandings between the Parties concerning the
Executive’s relationship with the Company including, but not limited to the
Employment Agreement.

 

5



--------------------------------------------------------------------------------

15. Enforcement.

(a) The Company and the Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants incorporated in Section 7 upon the courts of
any jurisdiction within the geographical scope of the Restrictive Covenants.

(b) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
Section 7, to the extent necessary for the Company to avail itself of the rights
and remedies referred to in Section 6.2 of the Employment Agreement) that is not
resolved by the Executive and the Company (or its Controlled Affiliates, where
applicable) shall be submitted to arbitration in Denver, Colorado in accordance
with Colorado law and the procedures of the American Arbitration Association
before a single arbitrator. The determination of the arbitrator shall be
conclusive and binding on the Company and the Executive and judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall bear one-half of the costs of any arbitration and the Executive, as the
other party to the arbitration, shall bear the other half; each party will bear
its own attorney’s fees and costs.

16. Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of either
Party to require the performance of any term or obligation of this Agreement, or
the waiver by either Party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

17. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the State of Colorado, without regard to conflict of
law principles. In the event of any dispute, this Agreement is intended by the
parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either Party or
the “drafter” of all or any portion of this Agreement.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original,
but all of which together shall constitute one and the same document.

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement on the date(s) indicated below.

 

DCT Industrial Trust Inc.     By:  

/s/    Philip L. Hawkins

   

September 8, 2009

  Philip L. Hawkins     Date   Chief Executive Officer    

 

6



--------------------------------------------------------------------------------

I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL DOCUMENT.

 

 

/s/    James D. Cochran

   

September 8, 2009

  James D. Cochran     Date

 

7